Case 2:21-cv-00040-JRG Document 77 Filed 09/18/21 Page 1 of 4 PageID #: 1751




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY
PARTNERS, LLC,

                     Plaintiff,
                                                 CASE NO. 2:21-cv-00040-JRG
v.                                               (Lead Case)
HUAWEI DEVICE CO., LTD.,                         JURY TRIAL DEMANDED
HUAWEI DEVICE USA, INC.,

                     Defendants.


GESTURE TECHNOLOGY
PARTNERS, LLC,
                                                 CASE NO. 2:21-cv-00041-JRG
                     Plaintiff,                  (Member Case)

v.                                               JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO., LTD.
AND SAMSUNG ELECTRONICS
AMERICA, INC.,
               Defendants.


 NOTICE OF CORRECTED EXHIBIT TO DEFENDANTS’ MOTION FOR LEAVE TO
                 AMEND INVALIDITY CONTENTIONS

       Defendants Samsung Electronics Co., Ltd.; Samsung Electronics America, Inc.; Huawei

Device Co., Ltd.; and Huawei Device USA, Inc. (“Defendants”) hereby submit the attached

corrected Exhibit A to their Motion for Leave to Amend Invalidity Contentions (Dkt. No. 76).
Case 2:21-cv-00040-JRG Document 77 Filed 09/18/21 Page 2 of 4 PageID #: 1752




DATED: September 18, 2021           Respectfully submitted,

                                    By: /s/ Christopher W. Kennerly
                                    Christopher W. Kennerly (TX Bar No. 00795077)
                                    chriskennerly@paulhastings.com
                                    Radhesh Devendran (pro hac vice)
                                    radheshdevendran@paulhastings.com
                                    Boris Lubarsky
                                    borislubarsky@paulhastings.com
                                    David M. Fox
                                    davidfox@paulhastings.com
                                    PAUL HASTINGS LLP
                                    1117 S. California Avenue
                                    Palo Alto, CA 94304
                                    Telephone: (650) 320-1800
                                    Facsimile: (650) 320-1900

                                    Allan M. Soobert
                                    allansoobert@paulhastings.com
                                    PAUL HASTINGS LLP
                                    2050 M Street NW
                                    Washington, D.C. 20036
                                    Telephone: 202-551-1700
                                    Facsimile: 202-551-1705

                                    Elizabeth L. Brann
                                    elizabethbrann@paulhastings.com
                                    PAUL HASTINGS LLP
                                    4747 Executive Drive, 12th Floor
                                    San Diego, CA 92121
                                    Telephone: (858) 458-3000
                                    Facsimile: (858) 458-3005

                                    Robert Laurenzi
                                    robertlaurenzi@paulhastings.com
                                    PAUL HASTINGS LLP
                                    200 Park Avenue
                                    New York, NY 10166
                                    Telephone: (212) 318-6000
                                    Facsimile: (212) 319-4090

                                    Melissa R. Smith (TX Bar No. 24001351)
                                    GILLAM & SMITH, LLP
                                    303 S. Washington Ave.
                                    Marshall, TX 75670
                                    Telephone: (903) 934-8450



                                     2
Case 2:21-cv-00040-JRG Document 77 Filed 09/18/21 Page 3 of 4 PageID #: 1753




                                    Facsimile: (903) 934-9257
                                    melissa@gillamsmithlaw.com

                                    Attorneys for Defendants Samsung Electronics
                                    Co., Ltd and Samsung Electronics America, Inc.

                                   By: /s/ J. Mark Mann
                                   J. Mark Mann
                                   State Bar No. 12926150
                                   mark@themannfirm.com
                                   G. Blake Thompson
                                   State Bar No. 24042033
                                   blake@themannfirm.com
                                   MANN TINDEL & THOMPSON
                                   201 E. Howard Street
                                   903.657.8540
                                   903.657.6003 (fax)

                                   Kent E. Baldauf, Jr. (PA ID No. 70793)
                                   Bryan P. Clark (PA ID No. 205708)
                                   THE WEBB LAW FIRM
                                   One Gateway Center
                                   420 Ft. Duquesne Blvd., Suite 1200
                                   Pittsburgh, PA 15222
                                   412.471.8815
                                   412.471.4094 (fax)
                                   kbaldaufjr@webblaw.com
                                   bclark@webblaw.com

                                   Matthew S Warren
                                   Erika Hart Warren
                                   Jennifer A Kash
                                   WARREN LEX LLP
                                   2261 Market Street, No. 606
                                   San Francisco, CA 94114
                                   415-895-2940
                                   Fax: 415-895-2964
                                   matt@warrenlex.com
                                   erika@warrenlex.com
                                   jen@warrenlex.com

                                    Attorneys for Defendants Huawei Device Co.,
                                    Ltd., Huawei Device USA, Inc.,




                                     3
Case 2:21-cv-00040-JRG Document 77 Filed 09/18/21 Page 4 of 4 PageID #: 1754




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on September 18, 2021. As of this date, all

counsel of record had consented to electronic service and are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                    /s/ Christopher W. Kennerly
                                                   Christopher W. Kennerly




                                              4
